
	

114 HR 4956 IH: End Executive Overreach Act
U.S. House of Representatives
2016-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4956
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2016
			Mr. Tom Price of Georgia (for himself, Mr. Allen, Mr. Babin, Mr. Barr, Mr. Bishop of Michigan, Mrs. Blackburn, Mr. Boustany, Mr. Brat, Mr. Buck, Mr. Byrne, Mr. Calvert, Mr. Carter of Georgia, Mr. Cole, Mr. Collins of New York, Mr. Collins of Georgia, Mr. Cook, Mr. Culberson, Mr. DesJarlais, Mr. Duncan of South Carolina, Mr. Farenthold, Mr. Fleischmann, Mr. Fleming, Mr. Franks of Arizona, Mr. Gibbs, Mr. Gohmert, Mr. Gosar, Mr. Graves of Missouri, Mr. Graves of Georgia, Mr. Guinta, Mr. Jody B. Hice of Georgia, Mr. Holding, Mr. Hudson, Mr. Huelskamp, Mr. Hultgren, Ms. Jenkins of Kansas, Mr. Johnson of Ohio, Mr. Sam Johnson of Texas, Mr. Kelly of Pennsylvania, Mr. King of Iowa, Mr. LaMalfa, Mr. Lamborn, Mr. Lance, Mr. Long, Mr. Loudermilk, Mr. Luetkemeyer, Mr. McClintock, Mrs. McMorris Rodgers, Mr. Palazzo, Mr. Palmer, Mr. Perry, Mr. Pompeo, Mr. Roe of Tennessee, Mr. Rokita, Mr. Ross, Mr. Rouzer, Mr. Salmon, Mr. Sanford, Mr. Austin Scott of Georgia, Mr. Sessions, Mr. Shimkus, Mr. Simpson, Mr. Smith of Missouri, Mr. Smith of Texas, Mr. Stewart, Mr. Tipton, Mrs. Wagner, Mr. Walker, Mr. Weber of Texas, Mr. Wenstrup, Mr. Westerman, Mr. Westmoreland, Mr. Wittman, Mr. Yoho, Mr. Forbes, Mrs. Black, Mr. Hunter, Mr. Schweikert, Mrs. Hartzler, and Mr. DeSantis) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide that no Federal funds, fees, or resources may be used to implement certain Executive
			 orders, to suspend rule making authority, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the End Executive Overreach Act. 2.Restriction on the use of Federal funds to implement Executive ordersBeginning on the date of the enactment of this Act, and ending on January 21, 2017, no Federal funds, fees, or resources may be used to implement an Executive order which is issued on or after the date of the enactment of this Act.
 3.Suspension of rule making authorityBeginning on the date of the enactment of this Act, and ending on January 21, 2017, no agency may engage in rule making relating to, or finalize a rule that is—
 (1)a major rule; (2)a rule that may raise novel legal or policy issues arising out of legal mandates, the President’s priorities, or the principles set forth in Executive Order 12866 (58 Fed. Reg. 190); or
 (3)a rule that may create a serious inconsistency or otherwise interfere with an action taken or planned by another agency.
 4.DefinitionsIn this Act: (1)The term agency has the meaning given such term in section 551 of title 5, United States Code.
 (2)The term major rule has the meaning given such term in section 804 of title 5, United States Code. (3)The term rule making has the meaning given such term in section 551 of title 5, United States Code.
			
